September 24, 1999



Ms. Alice L. Chapman                               Opinion No. JC-0116
Uvalde County Auditor
Courthouse Plaza #4                                Re: Whether a commissioners court must vote
100 North Getty Street                             unanimously to close a public road that is not a
Uvalde, Texas 78801                                through street (RQ-0059)

Dear Ms. Chapman:

        You ask whether the closure of a public road which, in this instance, is a cul-de-sac rather
than a through street, requires a unanimous vote of the commissioners court. It does.

       As you correctly note, section 25 1.05 1 of the Transportation   Code reads in pertinent part:

                    (b) A unanimous vote of the commissioners     court is required to:

                         (1) close, abandon, or vacate a public road;




TEX. TRANSP. CODE ANN. 5 251.051(b)(l)        (Vernon 1999).

        Nothing in the statutory language here distinguishes a cul-de-sac from a through road. Nor
is such a distinction to be found in section 25 1.002 of the Transportation Code, the definition of
public roads: “A public road or highway that has been laid out and established according to law and
that has not been discontinued is a public road.” Id. 5 25 1.002. See Decker v. Menard County, 25
S.W. 727, 728 (Tex. Civ. App.-1894, no writ) (cul-de-sac may be public road).

         We note that this office, in Attorney General Opinion H-166 (1973) held that the statutory
predecessor of section 25 1.05 1 did not require a unanimous vote ofthe commissioners court to close
a road, on the ground that “discontinuance” was distinguishable from change or alteration. Whatever
force Opinion H-166’s argument may have had when the opinion was issued has been vitiated by
the explicit language of section 251.05 1 with respect to road closing, and accordingly Attorney
General Opinion H-166 has been overruled by operation of law.

        Accordingly, if the cul-de-sac in question is a public road within the meaning of section
251.002, then the plain language of section 251.051(b)(l) requires a unanimous vote of the
Ms. Alice L. Chapman     - Page 2                 (JC-0116)




commissioners court for its closing.   Whether that be the case is, of course, a question of fact about
which we do not opine.

                                         SUMMARY

                       The closing of a public road, whether a cul-de-sac or a
               through street, requires aunanimous vote ofthe commissioners court.
               Attorney General Opinion H-166 (1973) is overruled.




                                                JOHN     CORNYN
                                                Attorney General of Texas

ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

James E. Tourtelott
Assistant Attorney General - Opinion Committee